DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 7/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,848,375 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, filed 7/20/2022, with respect to independent claims, have been fully considered and are persuasive. 

Allowable Subject Matter
Claims 1, 3-7, 9, 11, 14, 16, and 19 are allowed over the prior art of records.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
For Independent claim 1, 
Prior art has been found to teach “A method comprising: receiving, by a first server operating in a server cluster, from a client, a read request message, wherein the first server is not recognized as a leader in the server cluster; receiving, by a first switch in communication with the first server, from the client, the read request message; forwarding, by the first switch, the read request message to a second server that is recognized as the leader in the server cluster, wherein the second server comprises a back-end comprising an algorithm, and wherein the back-end executes the algorithm to perform leader election, log replication, and log commitment; and receiving, by a second switch in communication with the second server, the read request message immediately without involving the second server, wherein the second switch comprises a front-end comprising a partial version of the algorithm, and wherein []";
Since, no prior art was found to teach: ”the front-end executes the partial version of the algorithm to perform the log replication and the log commitment” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.

For Independent claim 9, 
Prior art has been found to teach “A method comprising: receiving, by a first server operating in a server cluster, from a client, a write request message, wherein the first server is recognized as a leader in the server cluster; receiving, by a first switch in communication with the first server, from the client, the write request message; handling, by the first switch, the write request message; and notifying, by the first switch, without involving the first server, a second server and a third server of the server cluster of write request results resulting from the first switch handling the write request message; wherein the first server comprises a back-end comprising an algorithm; wherein the first switch comprises a front-end comprising a partial version of the algorithm; and wherein []";
Since, no prior art was found to teach: ”the front-end executes the partial version of the algorithm to perform log replication and log commitment” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.

For Independent claim 16, 
Prior art has been found to teach “A system comprising: a plurality of servers operating in a server cluster, wherein each server of the plurality of servers comprises a back-end that executes an algorithm to perform leader election; a plurality of switches corresponding to the plurality of servers, wherein each switch of the plurality of switches comprises a front-end that executes a partial version of the algorithm to perform log replication and log commitment; wherein the back-end maintains a complete state for responding to requests that cannot be fulfilled by the front-end; and wherein the requests comprise a first request and a second request; and wherein  []";
Since, no prior art was found to teach: ”the first request can be fulfilled by the front-end and the second request cannot be fulfilled by the front-end” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.

For dependent claims 3-7, 11, 14, and 19, the claims are allowed due to their dependency on allowable independent claims 1, 9, and 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Cooper (US 2010/0082728 A1) teaches leader election but not the other limitations.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114